Citation Nr: 0526220	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  96-47 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for a status-post fracture of the first metatarsal of the 
left foot for the period prior to October 9, 2001a.  

2.  Entitlement to an initial rating greater than 20 percent 
for a status-post fracture of the first metatarsal of the 
left foot for the period beginning February 1, 2002.  

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

4.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for a left knee disability.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
November 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision, in which the RO 
granted service connection for a status-post fracture of the 
first metatarsal of the left foot, and assigned a 
noncompensable rating, effective August 4, 1994.  In a June 
1996 rating decision, the RO increased the veteran's initial 
rating to 10 percent.  It also arises from a November 2002 
rating decision which increased the veteran's initial rating 
to 20 percent effective February 1, 2002.  

Since the veteran was granted a temporary total rating for 
his left foot disability for the period beginning October 9, 
2001, and extending through January 31, 2002, the issues 
regarding the veteran's left foot will be phrased as such: 
entitlement to an initial rating greater than 10 percent for 
a status-post fracture of the first metatarsal of the left 
foot for the period prior to October 9, 2001, and entitlement 
to an initial rating greater than 20 percent for a status-
post fracture of the first metatarsal of the left foot for 
the period beginning February 1, 2002.  

The appeal also arises from a March 1997 rating decision 
which determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for a left knee disability on a direct basis.  It 
is pointed out that the veteran has also raised the issue of 
service connection for a knee disability as secondary to his 
service-connected left foot disability.  The United States 
Court of Appeals for Veterans Claims (the Court) has held, 
however, that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim. See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board 
finds, therefore, that the claim of service connection on a 
secondary basis is not a "new" claim, and that new and 
material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection regardless of the veteran's theory of entitlement 
to service connection.  

The appeal also arises from a June 1998 rating decision which 
denied the veteran's claim of service connection for a 
psychiatric disability, for PTSD, and for a TDIU.  

The veteran's claim was remanded in October 1998 and April 
2003.  

Although the veteran indicated in February 2004 that he 
wished to have a hearing, in a June 2005 statement, the 
veteran indicated that he no longer wished to have a hearing.  

In a January 2004 rating decision, the RO denied service 
connection for hepatitis C, a sleep disorder, and a back 
condition.  In a March 2005 rating decision, the RO denied 
service connection for right and left ankle disabilities, as 
well as for a neck disability.  However, the veteran did not 
submit a notice of disagreement with any of these issues so 
they are not in appellate status.  


FINDINGS OF FACT

1.  For the period prior to October 9, 2001, the veteran's 
service-connected left foot disability is manifested by pain 
on motion and tenderness over the head of the first 
metatarsal bone of the left foot; even when pain on motion, 
weakened movement, excess fatigability, and incoordination 
are considered (including during flare-ups), the veteran's 
left foot disability produces no more than moderate 
impairment.

2.  For the period beginning February 1, 2002, the veteran's 
left foot disability is characterized by constant pain in the 
left great toe area with an inability to rise on the toes of 
the left foot; such disability more nearly approximates a 
severe foot injury than a moderately severe foot injury.

3.  The veteran does not have loss of use of the left foot.  

4.  The veteran was not seen for any psychiatric disorders in 
service or until many years after service, and a psychosis 
was not manifest to a compensable degree within the year 
after service.  

5.  The veteran's reported stressor has not been corroborated 
by credible evidence.

6.  An unappealed RO decision decision in December 1980 
denied the veteran's claim of entitlement to service 
connection for a left knee disability.  
 
7.  Evidence submitted subsequent to the December 1980 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disability.  


CONCLUSIONS OF LAW

1.  For the period prior to October 9, 2001, the criteria for 
the assignment of an initial rating higher than 10 percent 
for the service-connected status-post fracture of the first 
metatarsal of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, Diagnostic Code 5284 (2004).

2.  For the period beginning February 1, 2002, the criteria 
for the assignment of an initial 30 percent rating (but no 
higher) for the veteran's service-connected status-post 
fracture of the first metatarsal of the left foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.71a, Diagnostic Code 5284 (2004).

3.  A psychiatric disabilty, including a psychosis, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  The veteran's claim of service connection for a left knee 
disability was denied by the RO in December 1980; the veteran 
did not appeal, and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2004).

6.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a left knee 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In letters dated from June and July 2003, the RO 
informed the veteran what type of information and evidence he 
would have to submit to establish service connection for a 
disability, as well as to prove his claim for an increased 
rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the June and July 
2003 VCAA letters, the RO informed the veteran that the RO 
would get such things as medical records from Federal 
agencies, including VA medical facilities.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  In a June 
2002 letter, the RO informed the veteran that he should 
provide the name of the person or agency that had treated 
him, and that he should complete the enclosed VA Form 21-4142 
for any non-VA medical treatment.  Although the June and July 
2003 letters did not provide this specific information, they 
did provide VA Form 21-4142s for the veteran to complete.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letters, the general instructions in this letter clearly 
implied that the appellant should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
he was treated for his left foot and psychiatric conditions.  
Furthermore, the appellant has not contended that he was 
prejudiced by the RO's phrasing of the request in the June 
and July 2003 letters.  Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).    

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notices prior to the initial decisions in May 
1995 and June 1998, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his left foot and psychiatric conditions 
throughout the period his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the June and July 2003 VCAA letters.  Following 
that letter, the development of the claim continued, and, in 
December 2004 and January 2005, the claims were reviewed and 
the veteran was sent a supplemental statement of the case.  
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  Furthermore, the veteran has not contended that he 
was prejudiced by the timing of the notices contained in the 
March 2004 VCAA letter.  Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

There are no outstanding records to obtain.  Whenever the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  As 
a result, the veteran was provided the required notices and 
he was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service medical records do not show treatment for any 
psychiatric disorders.  They do show that the veteran was 
hospitalized at the Air Force Hospital in Wiesbaden for 
alcohol intoxication by clinical appearance and history.  The 
record was undated.  The veteran was seen in March 1979 for 
recurring knee pain.  He stated that he only pain when 
bending and most of the time while walking.  The pain was 
mainly found around the patella.  He had no edema, no 
discoloration, and only slight crepitus was noted.  A chronic 
diagnosis of the left knee was not made.  The discharge 
examination was negative for a left knee condition.  On the 
veteran's report of medical history at separation in November 
1980, he stated that he did not have depression or excessive 
worry, loss of memory, or nervous trouble of any sort.  He 
stated that he had not been a patient in a hospital of any 
sort.  

Service personnel records show that the veteran left for 
Germany in October 1978, and that while in Germany, he served 
with Company B, of the 2nd Battalion, 22nd Infantry, and 
continued to serve there through November 1980.  

In a December 1980 rating decision, the RO denied the 
veteran's claim of service connection for a bilateral knee 
disability.  

In a May 1995 rating decision, the RO granted service 
connection for a status-post fracture of the first metatarsal 
of the left foot, and assigned a noncompensable rating, 
effective August 4, 1994.  In a June 1996 rating decision, 
the RO increased the veteran's initial rating to 10 percent.  

VA Medical Center treatment records show that the veteran was 
seen for his feet in 1996.  

The veteran underwent a VA examination for his feet in April 
1996.  The veteran walked with a limp, because his big toe 
did not bend.  There was no list, and no tilt when the 
veteran stood erect.  The veteran did not rise on his left 
toes, but did on his right.  There were no claw or hammer 
toes.  The right and left toenails were not deformed.  The 
veteran had a pinched painful callus of the medial big toe, 
on the right and left.  There was a callus of the right sole 
under the first metatarsal head.  There was tenderness of the 
left dorsum foot over the head of the first metatarsal bone.  
There was no redness over this left first metatarsophalangeal 
joint.  There was no ulcer or hyperpigmentation of the right 
or left foot or ankle.  The pedal vessel pulsations were 
palpable.  X-rays of the left foot showed osteoarthritic 
changes of the 1st metatarsophalangeal joint, not grossly 
changed from August 1994.  

The veteran was hospitalized for alcohol abuse in August 
1996.  

At a VA examination in February 1998, the veteran was 
diagnosed with rigid left hallux.  The examiner commented 
that the veteran had functional impairment due to pain in a 
considerable degree in the left knee joint, left shoulder, 
and left foot.  Regarding the left foot, there was a 
prominent dorsal osteophyte of the first metatarsophalangeal 
joint.  Dorsiflexion was from 0 to 10 degrees; plantar 
flexion was from 0 to 30 degrees.  Sensation was intact.  The 
veteran's foot was tender at the first metatarsophalangeal 
joint.  There was pain with motion at the first 
metatarsophalangeal joint.  

At a March 1998 VA examination, the veteran was diagnosed 
with delusional disorder; chronic major depression; and mild 
PTSD.  The examiner commented that the veteran suffered from 
moderate to severe psychiatric incapacity.  He described an 
explosion that he witnessed during the military.  He stated 
that it was related to another soldier's picking up a shell 
that was still active, and that the soldier was killed.  

On the veteran's PTSD questionnaire (submitted in February 
1999), he wrote that he remembered that on a training 
exercise, a member of his unit was killed due to an 
explosion.  He wrote that the next day, he wrote that the 1st 
sergeant explained what happened during morning formation.  
He wrote that 1 week later, he tried to kill himself.  He 
stated that he was rushed to the infirmary, and then to 
Lindsey Air Force Hospital where he stayed a little more than 
a week.  He stated that he was put on light duty when he was 
released.  He stated that he denied attempting to kill 
himself when he was in the hospital.  

The veteran underwent a VA examination for his feet in April 
1999.  The veteran stated that he had corrective shoes, but 
was not wearing them.  There was a callus of the left big toe 
on the sole surface and a pinch callus on the left big toes.  
There was minimal onlay of the left 2nd toe on the left 1st 
toe.  There was no ulceration or hyperpigmentation of the 
skin.  Pedal pulsations were palpable.  The veteran stated 
that he could not rise on his toes or heels.  Although the 
veteran did not walk easily, there was no complaint of pain 
while doing so.  However, subsequently, the veteran stated 
that there was tenderness on walking.  Diagnosis was 
degenerative arthritis of the left first metatarsophalangeal 
joint, but otherwise, an unremarkable examination of the 
foot.  

The veteran underwent a VA examination in April 1999.  The 
veteran stated that he had pain, weakness, stiffness, 
swelling, heat, and redness.  He stated that he used ice 
treatment to the joints.  He stated that there was a little 
limitation of motion or functional impairment during a flare-
up.  He stated that he could not function.  He stated that he 
had a cane and a brace at home but was not using them at the 
examination.  There was no inflammatory arthritis.  He drove 
a big tractor for 15 years, but stopped about 8 years ago, 
because of pain in the knees, ankles, and legs.  There was a 
5 cm. by 0.7 cm. soft movable scar across the upper surface 
of the left patella.  Range of motion of the knees was 0 for 
extension, bilaterally, and 130 degrees for the right, and 
100 degrees for the left.  There was no instability of the 
knees to manual medial and lateral counter pressure.  There 
was a negative drawer sign of the right and left knees.  
Diagnosis was degenerative arthritis of the first 
metatarsophalangeal joint.  An x-ray of the left knee showed 
an unremarkable examination of the left knee.  

VA Medical Center treatment records show that on October 9, 
2001, the veteran underwent a left Keller bunionectomy to 
treat his left metatarsophalangeal joint.  

VA treatment records were submitted from 2000 to 2002.  The 
veteran was seen for pain in his left foot in January 2002.  
He stated that he had had the bunionectomy because of pain in 
his left big toe, but that the pain was just as bad after the 
surgery and that it was also numb.  Sensation was intact to 
light touch of both extremities.  The pain scale was an 8 out 
of 10 for the left foot.  The veteran had decreased strength, 
stair negotiation, flexibility, range of motion, and 
increased pain.  He was going to attend physical therapy.  

The veteran was seen for his left foot in February 2002.  He 
stated that his toe felt better, and he did not have as much 
pain, and he had more motion.  The veteran's great toe 
flexion was 35 degrees on the left, and 40 on the right.  
Extension was 30 degrees on the left, and 55 degrees on the 
right.  The pain was 3 out of 10 in the left foot.  Under 
assessment, the examiner noted that after the veteran's 
bunionectomy, the veteran had improved strength, great toe 
range of motion, flexibility, ambulation, and decreased pain. 

Social Security Administration (SSA) records were submitted.  
They show that the veteran underwent a physical examination 
in February 2002.  The veteran had a limp favoring the right 
lower extremity because of pain.  Regarding the left foot, 
there was no swelling.  The metatarsolphalangeal joint of the 
great toe dorsiflexed to 5 degrees, flexed to 10 degrees.  
Diagnoses were consistent with surgery of the left great toe 
for bunionectomy and consistent with injury of the right 
knee, possible traumatic arthritis.  There was moderate 
impairment for lifting and carrying, pushing and pulling, and 
standing and walking due to tenderness and limitation of 
motion.  

In an April 2002 statement, the veteran stated that he did 
not remember the name of the soldier that was killed.  He 
stated that it occurred in 1979 during the Fall or Winter.  
He stated that his unit was the combat support company in 
Wiesbaden, Germany.  

The veteran underwent a psychiatric examination in February 
2002 for the SSA.  Diagnosis was psychosis, unspecified type.  

The veteran was seen at the VA Medical Center in April 2002.  
An x-ray was taken, and comparison of the April 2002 x-ray 
with an x-ray from October 2001 showed a deformity of the 
head of the first metatarsal with flattening and slight 
irregularity.  The veteran was told he would have to live 
with the pain if he did not want another surgery.  

In an April 2002 rating decision, the RO assigned a temporary 
total rating for the veteran's left foot disability beginning 
October 9, 2001, and continuing through January 31, 2002, 
with the 10 percent rating reinstated from February 1, 2002.  

A letter was sent to US Armed Services Center for Research of 
Unit Records (USASCRUR) in May 2002 asking for clarification 
of the veteran's claimed stressor.  The veteran stated that 
he witnessed an explosion, and that another soldier picked up 
a shell that was active, and that it killed the soldier.  
This event happened in the Fall or Winter of 1979.  

The veteran underwent a VA examination for his left foot in 
June 2002.  He did not have active range of motion of his 
left great toe.  Passive range of motion was 30 degrees of 
flexion and extension.  The toe was painful beyond the 
neutral position.  The toe was painful.  The veteran walked 
with a cane, and had an antalgic gait.  He was unable to rise 
on the toes on the left.  He did not have hammertoes, a high 
arch, or clawfoot.  X-rays showed status/post resection of 
the proximal aspect of the proximal phalanx of the great toe, 
and a deformity of the head of the first metatarsal.  
Diagnosis was post-traumatic left foot metatarsalgia with 
hallux rigidus.  

In a November 2002 rating decision, the veteran's left foot 
disability was increased to 20 percent disabling, effective 
February 1, 2002.  

VA Medical Center treatment records were submitted from 2002-
2003.  In February 2003, the veteran was diagnosed with 
hallux limitus of the left foot.  He continued to be seen for 
pain in his foot in March 2003.  

A letter was written by a VA podiatrist in April 2003.  He 
wrote that the veteran was seen in the podiatry clinic for 
follow-up to surgery done on April 11, 2003.  He noted that 
the veteran had painful hallux limitations of his left foot, 
and that the procedure done was an implant in the first 
metatarsal phalangeal joint of the left foot.  He stated that 
the veteran would be seen on a weekly basis for follow-up, 
and a full recovery was expected within 3 months.  

USASCRUR responded in April 2003 that it had contacted the 
Army Safety Center in Ft. Rucker, Alabama, and were unable to 
determine the incident described by the veteran.  It stated 
that the veteran must identify the individual soldier by name 
that was killed in the incident and the most specific date of 
when the incident occurred.  He enclosed a printout that 
contained the names of 60 individuals that died from 
accidents in Germany from August 1, 1979, to March 31, 1980, 
and suggested that the veteran might be able to recognize the 
name.  

The RO wrote the veteran a letter in June 2003 in which it 
enclosed the printout from USASCRUR.  

The veteran responded in June 2003 that he believed that the 
name of the soldier who died was [redacted].  

In July 2003, the veteran was seen at the VA Medical Center 
and complained of constant pain in his left great toe that 
required pain medication for relief.  

A letter was received from a VA podiatrist in July 2003.  He 
stated that the veteran had a severe and permanent disability 
concerning his left foot.  

In a July 2003 rating decision, the RO granted a temporary 
total rating for the left foot disability effective April 11, 
2003, and continuing through July 31, 2003, with the 20 
percent rating reinstated from August 1, 2003.  

The RO wrote the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) a letter in February 2004 asking that 
it research the claimed stressor of witnessing the accidental 
death of [redacted] during training exercises on December 
[redacted], 1979.  UASASCRUR replied that none of the documented 
accident reports for December [redacted], 1979, involved an accident 
in which [redacted] was killed.  It stated that it was 
not able to provide any additional details surrounding this 
incident or how the veteran was killed.  

In March 2004, a social worker from the VA Medical Center 
commented that the veteran had PTSD, and had been in therapy 
at the PTSD clinic since June 2002.  He stated that during 
the veteran's tour of duty while engaged in a training 
exercise, he witnessed his buddy killed by an explosion, 
which triggered a breakdown for the veteran who subsequently 
attempted suicide by taking an overdose of pills.  

The veteran's podiatrist at the VA Medical Center wrote a 
letter dated August 2003 in which he wrote that there was a 
possible scar entrapment neuroma.  He noted that the veteran 
had received multiple injections for his chronic condition.  

At a January 2005 VA examination, the examiner commented that 
it was unlikely that the chronic pain syndrome in the 
bilateral lower extremities and back was related to the left 
first metatarsal interphalangeal joint implant, secondary to 
old trauma, because there was no current pathology identified 
of the lower extremities, joints, or back.  The examiner 
commented that the chronic pain condition was likely 
suprateutorial.  The examiner stated that the veteran was on 
non-steroid anti-inflammatory drugs with temporary relief.  
He was able to ambulate with a straight cane up to 1/2 block 
until he needed rest.  He needed help with dressing 
sometimes.  The veteran did not have additional limits to 
range of motion or functional impairments beyond the pain.  
He had been unemployed since discharge , and it was noted 
that he had been a truck driver prior to service.  Edema, 
effusion, instability, redness, or heat were not issues.  He 
was weak during the examination secondary to guarding.  X-
rays of the left foot showed that an implant was in place for 
the first metatarsal interphalangeal joint.  


Laws and regulations regarding the initial rating claims for 
the veteran's status-post fracture of the first metatarsal of 
the left foot.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating for a 
fracture of the first metatarsal of the left foot for the 
period prior to October 9, 2001, and for the initial 20 
percent rating assigned for the period beginning February 1, 
2002.  Therefore, all of the evidence following the grant of 
service connection (not just the evidence showing the present 
level of disability) must be considered in evaluating the 
veteran's claim.  The RO did consider all of the evidence 
following the grant of service connection so the veteran's 
claim is in appropriate appellate status.  

Under Diagnostic Code 5284, a 10 percent rating is warranted 
where the evidence indicates that the claimant suffers from a 
foot injury which is moderate.  A 20 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is moderately severe.  A 30 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is severe in degree.  In 
addition, the actual loss of use of the foot warrants a 40 
percent disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5284 (2004). 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).  Therefore, to 
the extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.


Entitlement to an initial rating greater than 10 percent for 
a status-post fracture of the first metatarsal of the left 
foot for the period prior to October 9, 2001.  

As noted above, the veteran was granted staged ratings for 
his service-connected status-post fracture of the first 
metatarsal of the left foot.  Since the veteran was awarded a 
temporary total rating for his left foot for the period from 
October 9, 2001, and ending January 31, 2002, the issue 
regarding the first issue is whether the veteran is entitled 
to an initial rating greater than 10 percent for the period 
prior to October 9, 2001.  As will be explained below, the 
evidence shows that the veteran's left foot injury was no 
more than moderately disabling for the period prior to 
October 9, 2001.  To be entitled to a 20 percent rating, the 
evidence would have to show that the veteran's left foot 
disability was moderately severe.  

The VA treatment records are nearly devoid of evidence 
showing treatment for the veteran's left foot prior to 
October 2001.  There are several notations from June and July 
1996 showing treatment for the left foot.  Other than that, 
the evidence consists of the findings from the April 1996, 
February 1998, and April 1999 VA examinations.  Although 
there were positive findings at the April 1996 VA examination 
(the veteran walked with a limp, did not rise on his left 
toes, and there was tenderness over the head of the first 
metatarsal bone of the left foot), there were findings 
showing that the veteran's left foot disability was no more 
than moderately disabling.  There was no redness over the 
left first metatarsophalangeal joint, and there was no ulcer 
or hyperpigmentation of the left foot.  Also, the pedal 
vessel pulsations were palpable.  Similarly, although there 
were positive findings at the February 1998 VA examination 
(pain with motion, tenderness at the first 
metatarsophalangeal joint and a prominent dorsal osteophyte), 
sensation was intact.  

The findings from the April 1999 VA examination were not 
moderately severe.  The examiner diagnosed the veteran with 
degenerative arthritis of the left foot, but otherwise, an 
unremarkable examination of the foot.  Although there was a 
callus of the left big toe, the examiner commented that there 
was no ulceration or hyperpigmentation of the skin, and pedal 
pulsations were palpable.  The veteran did not complain of 
pain while walking.  Also, the evidence does not show that 
the veteran received treatment after the April 1999 VA 
examination and before the October 9, 2001, bunionectomy.  

In conclusion, based on the findings from the aforementioned 
VA examinations and the paucity of treatment records prior to 
October 9, 2001, the evidence as a whole demonstrates the 
veteran's left foot disorder produces no more than moderate 
disability and, as such, is ratable at no more than 10 
percent under Diagnostic Code 5284.  The veteran's complaints 
of pain, including his complaints of pain during flare-ups, 
have been considered.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  However, as the veteran's left foot is not 
objectively shown to result in moderately severe functional 
impairment, including impairment attributable to pain on use, 
an increased initial rating from 10 percent for the period 
prior to October 9, 2001, under 38 C.F.R. §§ 4.40, 4.45 is 
not warranted.

As the disability picture does not more nearly approximate 
the criteria required for assignment of the next higher 
rating of 20 percent, a rating in excess of 10 percent for 
the veteran's left foot disability is not warranted. 38 
C.F.R. §4.7 (2004).  There is not an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of benefit of 
doubt.   38 U.S.C.A. §§ 1155 (West 2002).  




Entitlement to an initial rating greater than 20 percent for 
a status-post fracture of the first metatarsal of the left 
foot, for the period beginning
February 1, 2002.

For the period beginning February 1, 2002, the veteran's left 
foot disability has been rated as 20 percent disabling under 
Diagnostic Code 5284.  Therefore, the question that must be 
answered to properly rate the veteran is whether he suffers 
from a moderately severe foot injury or a severe foot injury.  
If he suffers from a severe foot injury, he would warrant an 
increased rating to 30 percent.  As will be described below, 
the evidence shows that the veteran's foot disability is 
severe.  

At the veteran's June 2002 VA examination, he did not have 
active range of motion of the left great toe, the toe was 
painful beyond the neutral position, and the veteran was 
unable to rise on the toes on the left.  Also, when the 
veteran was seen at the VA Medical Center in July 2003, he 
complained of constant pain in his left great toe, and his VA 
podiatrist stated that the veteran had a severe and permanent 
disability concerning his left foot.  Although the findings 
from the January 2005 VA examination were not as severe, this 
seems to be because the examination was not as thorough as 
previous examinations.  For that reason, considering the 
veteran's functional limitation due to pain on use of his 
foot as directed in DeLuca v. Brown, the manifestations of 
the veteran's left foot disability more closely approximates 
the criteria for a 30 percent rating for a severe foot injury 
under Diagnostic Code 5284 than the criteria for a 20 percent 
rating for a moderately severe foot injury.  Therefore, for 
the period beginning February 1, 2002, the veteran's initial 
rating is increased to 30 percent.  38 C.F.R. § 4.7. 

In order to get a higher rating under Diagnostic Code 5284, 
the evidence would have to show that the veteran had actual 
loss of use of the foot.  However, the evidence does not show 
that the veteran has actual loss of use of the foot.  The 
other diagnostic codes which apply to rating disorders of the 
foot are not pertinent to this appeal.  The veteran is not 
service-connected for an ankle disorder.  As such, an 
evaluation in excess of 30 percent is not in order in this 
case. 

In addition, the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards. See 38 C.F.R. § 3.321(b)(1) (2004).  It is true 
that the veteran has alleged that he has missed work because 
of his foot disability.  Still, he has not demonstrated 
frequent periods of hospitalization or the need for 
continuing treatment or extensive medication.  Therefore, 
while the veteran has alleged some interference with his 
earning capacity, the evidence is not that of an exceptional 
or unusual disability picture that is not contemplated by the 
regular schedular standards.  In the absence of such unusual 
factors, the Board finds that the criteria for the 
application of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 


  Entitlement to service connection for a psychiatric 
disability, to include PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

During the current appeal, 38 C.F.R. § 3.304(f) was amended 
effective March 7, 1997.  Consideration of the revised 
version of this regulation is not prejudicial to the veteran, 
since the changes are not substantive in this case and merely 
reflect the United States Court of Veteran's Appeals (Court) 
holding in Cohen v. Brown, 10 Vet. App. 128 (1997), and as 
such the revised version will be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1990);  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (as 
revised June 18, 1999). (The provisions relating to prisoner-
of-war status are not relevant in the instant case, as the 
veteran does not allege, and the evidence does not show that 
the veteran was a prisoner-of-war). 

Pursuant to 38 C.F.R. § 3.304 (f), there is medical evidence 
showing that the veteran has been diagnosed with PTSD.  Next, 
it must be determined whether the veteran's claimed in-
service stressors are verified.  

The Board notes that according to the veteran's DD-214, he 
has not received the Purple Heart, Combat Infantryman Badge, 
or similar combat citation indicating participation in 
combat.  Also, the service personnel records do not show that 
the veteran was in combat.  Therefore, as the evidence shows 
that the veteran did not engage in combat with the enemy, the 
Board must next determine whether the veteran's claimed 
stressors are corroborated sufficiently by service records or 
other sources to establish the occurrence of the claimed 
stressful events.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).  

Regarding the veteran's claimed in-service stressor, he 
contends that he witnessed an explosion that killed a fellow 
soldier in the Fall or Winter of 1979.  To that end, efforts 
were made to verify this incident.  A letter was sent to 
USASCRUR in May 2002 asking for clarification of the 
veteran's claimed stressor. USASCRUR responded in April 2003 
that it had contacted the Army Safety Center but were unable 
to find documentation of the incident described by the 
veteran.  However, it also enclosed a printout with the names 
of 60 individuals that had died from accidents in Germany 
during the time period the veteran described.  The printout 
was sent to the veteran, and after reviewing the printout, he 
responded that he thought the name of the soldier was 
"[redacted]."  

With that new information, the RO asked that the USASCRUR 
provide evidence regarding the death of the aforementioned 
soldier.  It responded in February 2004 that none of the 
documented accident reports for December [redacted], 1979 (the 
printout showed that the aforementioned soldier died on 
December [redacted], 1979), involved an accident in which the soldier 
was killed.  It stated that it could not provide any 
additional details regarding the incident or how the soldier 
was killed.  Accordingly, based on these findings, it must be 
concluded that the veteran's accounts of alleged stressful 
events in service are not corroborated by the service records 
or any other source.  See Cohen, 10 Vet. App. 128, 147 
(1997); Moreau, 9 Vet. App. 389, 394-95 (1996); Doran, 6 Vet. 
App. 283, 289-90 (1994); 38 C.F.R. § 3.304(f).

In summary, the veteran was diagnosed as having PTSD decades 
after service, and the diagnosis was based on the veteran's 
uncorroborated accounts of traumatic events during service.  
In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.

Regarding the veteran's claim of service connection for a 
psychiatric disability other than PTSD, the veteran states 
that he was treated at Lindsey Air Force Hospital in service 
after trying to kill himself; however, the records do not 
show this to have happened.  The records show that the 
veteran was hospitalized at the Air Force Hospital in 
Wiesbaden, but there is no notation of a psychiatric 
condition.  The hospitalization record shows that the veteran 
was treated for alcohol intoxication (the record is undated 
but recommends that the veteran be released).  The records do 
not show that the veteran was hospitalized at "Lindsey Air 
Force Hospital."  Also, the veteran's separation examination 
was negative for a psychiatric condition, and the veteran 
stated on his report of medical history form at separation 
that he did not have depression, or nervous trouble of any 
sort.  

The first post-service medical evidence of a psychiatric 
disorder is not until many years after service.  Treatment 
records beginning in 1996 show that the veteran was treated 
for psychiatric symptoms.  A hospitalization record from 
August 1996 shows that the veteran was seen for suicidal 
ideation.  Subsequent medical records reflect treatment for 
delusional disorder, major depression, and PTSD.  

In summary, because the evidence does not show that the 
veteran was treated for a psychiatric disorder in service or 
until many years after service, the clear preponderance is 
against the veteran's claim of service connection for a 
psychiatric disability (other than PTSD).  The medical 
evidence also does not show that a psychosis was present 
within the first post-service year.  For the aforementioned 
reasons, the veteran's claim of service connection for a 
psychiatric disability other than PTSD must also be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a psychiatric disability, to 
include PTSD, must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


 Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a left 
knee disability.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in March 1997.  

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated December 1980, the Board denied the 
appellant's claim of service connection for a left knee 
disability.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§ § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

It is determined that since the December 1980 decision, the 
appellant has submitted new and material evidence in order to 
reopen his claim.  In particular, at the time of the December 
1980 decision, the veteran limited his claim to one of direct 
service connection.  Since then, he has introduced the new 
theory that his left knee disorder is secondary to his 
service-connected left foot disability.  As part of this new 
claim, a VA examiner commented in January 2005 that the 
veteran's chronic pain syndrome in the lower extremities was 
not related to his left foot disability.  Also the August 
2004 supplemental statement of the case cited to a statement 
from a physician (which will be addressed in the remand 
portion of this document) who asserted that the veteran's 
left knee disorder was secondarily related to the veteran's 
left foot disability.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Thus, it is new.  

Since the evidence relates to a crucial question in the 
veteran's case, i.e., the etiology of the veteran's left knee 
disorder, and whether it is related to a service-connected 
disability, the newly received evidence is deemed to bear 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the letter is determined to be material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  


ORDER

For the period prior to October 9, 2001, an initial rating 
greater than 10 percent for the service-connected status-post 
fracture of the first metatarsal of the left foot is denied.  

For the period beginning February 1, 2002, an initial 30 
percent rating for the veteran's service-connected status-
post fracture of the first metatarsal of the left foot is 
granted.  

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.  

As new and material evidence has been submitted regarding the 
claim of service connection for a left knee disability, the 
appellant's claim is reopened.  


REMAND

Now that the claim of service connection for a left knee has 
been reopened, the next step is to address the veteran's 
claim on the merits.  

A March 2005 rating decision cited to a physician's 
questionnaire dated July 2004 in which the doctor stated that 
the veteran's left knee condition was related to the service-
connected left foot disability.  It was reported that the 
questionnaire was from "Dr. Shapia" of the Disabled 
American Veterans.  However, after an extensive search of the 
claims file, this questionnaire is not of record.  
Accordingly, the veteran's claim must be remanded so that an 
attempt can be made to obtain this record, or to tell the 
veteran that it is not of record.  

The veteran was afforded a VA examination in January 2005 in 
which the examiner diagnosed the veteran with chronic pain 
syndrome of both lower extremities, and stated that there was 
no current pathology identified in the lower extremities.  
The examiner's description of the chronic pain condition as 
"likely suprateutorial" is not clear.  In light of the need 
to remand the veteran's claim for the aforementioned record, 
the veteran should also be afforded another VA examination in 
which the examiner provides diagnoses of all left knee 
disorders, and states whether they are related to the 
service-connected left foot disability.  

The claim of service-connection for a left knee disability is 
inextricably intertwined with the veteran's claim for a TDIU.  
Holland v. Brown, 6 Vet.App. 443 (1994).  Accordingly, after 
the RO adjudicates the aforementioned claim, the RO should 
readjudicate the veteran's claim of entitlement to a TDIU 
under 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  Search for the July 2004 
questionnaire from Dr. Shapia of the DAV.  
Take the appropriate steps to contact the 
veteran and his representative in order 
to inform him that the July 2004 
questionnaire from Dr. Shapia of the DAV 
is not of record.  

2.  The appellant should be afforded a VA 
examination to determine the etiology of 
his left knee disability.  The claims 
folder should be made available for the 
examiner to review in conjunction with 
the examination, and the examiner should 
state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  Please provide diagnoses of all 
left knee disorders.  

b.  After considering all treatment 
records, is it at least as likely as 
not that any of the diagnosed left 
knee disorders identified in 
question (a) are proximately due to 
or the result of his service-
connected left foot disability?

c.  If any diagnosed left knee 
disorders were not proximately due 
to or the result of the veteran's 
left foot disability, did the 
veteran's service-connected left 
foot disability increase the 
severity of any left knee disorders 
beyond its' natural progression.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for a left knee disability, to include as 
secondary to the service-connected left 
foot disability, and a TDIU.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, issue 
a supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


